Title: To James Madison from William Thornton, 27 July 1810
From: Thornton, William
To: Madison, James


Sir
City of Washington 27th. July 1810
I had the honor of your Note acknowledging the receipt of the Medallion, and shall take the earliest opportunity of forwarding your Letter to England. I am very unwilling to trouble you, but I have received two Letters from Mr. Joseph Cerneau a French Citizen of the U. States, resident in New York, who wishes to send a Vessel to France but is afraid of the Rambouillet Decree; and solicits any kind of protection. I applied to the Secy of State for one, but the Reasons given for a refusal were so cogent that on repeating them to him he seems perfectly satisfied. He states however that some passengers wish to go to France, and he is willing to take in our Seamen who are desirous of returning from France, on the usual Terms. He thinks an Authority to receive them would probably serve him. The Secy of State being now absent at Bath, and the Communication thither tedious, Mr. Graham advised me to write to you, as the Secy would no doubt refer the Subject to you if present. Though I have not much acquaintance with Mr. Cerneau, and only in my official Capacity I think so favourably of him as to subject myself to the necessity of apologizing for intruding on your time in his behalf. Any permission to authorize an Agreement accordg. to law to bring our Seamen might perhaps render him an essential Service as well as some of our Country men, and without committing in the slightest degree the dignity of our Government. With the highest respect & consideration—
William Thornton.
